      Case 1:17-cr-00297-ER Document 128 Filed 07/22/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES,
                             Plaintiﬀ,
                                                                ORDER
               – against –                                    17 Crim. 297

ANTHONY SEAN YANCEY,

                             Defendant.


RAMOS, D.J.:
       Before the Court is Anthony Sean Yancey’s application for compassionate release
pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), in light of the COVID-19 pandemic and the

heightened risk it presents to him because he is obese, has hypertension, and is pre-
diabetic. Doc. 123. For the following reasons, Yancey’s application is DENIED.
I.     BACKGROUND
       On April 18, 2017, while on federal supervised release, Anthony Sean Yancey was
arrested along with ﬁve other individuals in connection with the attempted sale of
approximately three kilograms of heroin to an undercover law enforcement oﬃcer. ae
sale would have totaled over $150,000. At the urging of his former cellmate, who had
become a government informant, Yancey took on a central role in the transaction, serving
as the undercover oﬃcer’s primary point of contact and instructing his co-defendants to
vet the undercover oﬃcer and to send him samples. aough he did not have a ﬁrearm
during the transaction, some of his co-defendants did.
       On December 13, 2017, Yancey pled guilty pursuant to a plea agreement to
conspiracy to distribute and possess with the intent to distribute one kilogram and more
of heroin, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A). At sentencing, Yancey argued
that he did not qualify as a career oﬀender pursuant to U.S.S.G. § 4B1.1; however, the
Court disagreed. As a result, the calculated guidelines range was 262 to 327 months of
       Case 1:17-cr-00297-ER Document 128 Filed 07/22/20 Page 2 of 6




imprisonment, with a mandatory minimum of 120 months. In imposing sentence, the
Court considered several factors, including Yancey’s extensive criminal history, including
the fact that he was on federal supervised release at the time of his arrest; the seriousness
of the oﬀence; and multiple letters of support and other materials from Yancey’s family
and friends. At sentencing, the Court remarked that it was a “mystery” how someone
with Yancey’s family life and potential would repeatedly involve themselves in illegal
schemes. Doc. 113 at 57:4–7. ae Court also remarked that Yancey’s two co-
conspirators had each been sentenced to 72 months, but that, even though the conspiracy
was non-hierarchical, the Government “[f]or reasons suﬃcient for themselves” had
determined that Yancey ought to be required to plead to a minimum of 120 months.1 Id.
at 56:8–14. After considering these factors, the Court imposed a below-guidelines

sentence of 120 months, followed by ﬁve years of supervised release.2
        Yancey began serving his sentence on April 17, 2017,3 and is housed at FCI
Butner Medium II (“Butner Medium”) in North Carolina. ae Butner Correctional
complex, which consists of four facilities, including Butner Medium, has been largely
recognized as the site of a widespread COVID-19 outbreak. See, e.g., United States v.
Scparta, No. 18 Crim. 578 (AJN), 2020 WL 1910481, at *1 (S.D.N.Y. Apr. 20, 2020);
United States v. El-Hanaﬁ, 10 Crim. 162 (KMW), 2020 WL 2538384, at *4 (S.D.N.Y.

May 19, 2020). As of July 13, the Butner Complex has had nearly 1,000 inmates and
guards test positive for the virus, and 28 people have died. Doc. 123 at 5. According to
Yancey, overcrowding makes it impossible to socially distance, and staﬀ and incarcerated
individuals with certain jobs regularly travel between facilities, making it nearly

1
 As Yancey notes, the three other members of the conspiracy who pleaded guilty now have less than a year
remaining on their sentences. Doc. 123 at 15.
2
 Notably, this sentence was also below the calculated guidelines range of 168–210 months of
imprisonment that would have been recommended if Yancey had not been designated as a career oﬀender.
3
 Yancey has served approximately 39 months of his sentence and is currently scheduled to be released on
October 24, 2025.




                                                   2
       Case 1:17-cr-00297-ER Document 128 Filed 07/22/20 Page 3 of 6




impossible to isolate an outbreak. Id. at 6. ais means that “Mr. Yancey is stuck in his
cell all day long, only to break social distancing when it is time to use the communal
showers, phones, and computers, which are shared amongst all the men and are not
regularly cleaned.” Id. Yancey also recounts that at Butner Medium, incarcerated
individuals must request a sick call—which costs $2—in order to get their temperatures
taken. Id. Rather than checking staﬀ for symptoms, Butner relies on self-reporting. Id.
        Rather than respond directly to Yancey’s contentions, the Government maintains
broadly that “BOP has made signiﬁcant eﬀorts to respond” to the COVID-19 pandemic.”
Doc. 126 at 6. aough it does not describe the conditions at Butner Medium speciﬁcally,
it details a phased plan by which BOP has taken steps to limit the risk of a COVID-19
outbreak, including restricting the movement of incarcerated individuals, making

cleaning supplies readily available, and implementing more stringent screening and
quarantine procedures. According to the Government, “[t]hese measures appear to be
working so far at [Butner Medium],” as the BOP website reﬂects that there is only one
inmate at Butner Medium who is currently being isolated after testing positive for
COVID-19, and two other inmates who have recovered after testing positive. Id. at 8.4
ae Government does, however, concede that “FCI Butner Low—a separate facility
within the Federal Correctional Complex in Butner, North Carolina—and other BOP

facilities around the country have had larger numbers of COVID-19 infections.” Id. It
also does not contest that of the over 1,400 inmates at Butner Medium, fewer than 5%
have been tested.5
        Yancey ﬁled an application for compassionate release with the warden at FCI
Butner on May 9, 2020. Over thirty days have passed, and the warden has yet to address



4
  On reply, Yancey reports that three incarcerated men and one staﬀ member have tested positive. Doc. 127
at 4.
5
  In his motion, Yancey maintains that 55 inmates had been tested at Butner Medium. Doc. 123 at 4. On
reply, he states that this number has gone up to 67. Doc. 127 at 4.



                                                   3
      Case 1:17-cr-00297-ER Document 128 Filed 07/22/20 Page 4 of 6




Yancey’s application. As such, Yancey ﬁled this motion for compassionate release on
July 15, 2020. Doc. 123. ae Government submitted its opposition on July 16, 2020,
Doc. 126, and Yancey ﬁled his reply on July 21, 2020, Doc. 127.
II.    LEGAL STANDARD
       A. 18 U.S.C. § 3582
       Although a court may not normally “modify a term of imprisonment once it has
been imposed,” there are certain limited exceptions, including “compassionate

release.” See United States v. Roberts, No. 18 Crim. 528, 2020 WL 1700032 (JMF), at *1
S.D.N.Y. Apr. 8, 2020 (citing 18 U.S.C. § 3582(c)(1)(A)). A court may reduce a
prisoner’s sentence when it ﬁnds that there are “extraordinary and compelling reasons”
that warrant such a reduction, but one of two conditions must ﬁrst occur: either the BOP
Director may move the court to release the prisoner; or, alternatively, the prisoner himself
may move the court, but only after he has “fully exhausted all administrative rights to
appeal a failure of the BOP to bring a motion on the defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i).
       Once a petition for compassionate release is properly brought before a court, its
discretion is guided by the policy statement in U.S. Sentencing Guidelines §
1B1.13. See Id. § 3582(c)(1)(A). ae Guidelines place two conditions on a
determination of early release:
           (1) aere are extraordinary and compelling reasons that warrant the
           reduction and
           (2) A situation where “the defendant is not a danger to the safety of
           any other person or to the community.”
§ 1B1.13. ae Guidelines include as an “extraordinary and compelling reason” the
existence of “a serious physical or medical condition . . . that substantially diminishes the
ability of the defendant to provide self-care within the environment of a correctional
facility and from which he or she is not expected to recover.” Id. cmt. 1(A)(ii)(I).



                                              4
       Case 1:17-cr-00297-ER Document 128 Filed 07/22/20 Page 5 of 6




        When determining whether a prisoner is a danger to the community, section
1B1.13 refers to 18 U.S.C. § 3142(g), which in turn lists the following factors to be
considered:
              (1) the nature and circumstances of the oﬀense charged . . . ;
              (2) the weight of the evidence against the person;
              (3) the history and characteristics of the person . . . ; and
              (4) the nature and seriousness of the danger to any person or the
              community that would be posed by the person’s release.
If the sentencing court ﬁnds that “extraordinary and compelling reasons” exist, it “may
reduce the term of imprisonment (and may impose a term of probation or supervised
release with or without conditions that does not exceed the unserved portion of the

original term of imprisonment), after considering the factors set forth in section 3553(a)
to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).
III.    DISCUSSION
        ae Government does not dispute that Yancey’s conditions put him at heightened
risk of suﬀering severe symptoms if infected with COVID-19. Instead, it argues that
Yancey is receiving adequate care for these conditions at Butner Medium and that
“regrettably, the dangers of COVID-19 would exist whether the defendant is incarcerated
or at liberty; it is not at all clear that his risk is heightened by virtue of being in a
controlled prison environment.” Doc. 126 at 6. ae Government’s contention that
Yancey is not at heightened risk at Butner Medium—given his inability to socially
distance, the admitted outbreak at Butner Low, and the alleged lack of regular
disinfecting of common areas and charge associated with sick calls—is baﬄing. If
Yancey’s contentions are all true, it seems that the risk he faces of contracting COVID-19
at Butner Medium is higher than the risk he would face if he were isolating at home with
his family.
        However, in spite of this conclusion, the Court must deny Yancey’s application.
In considering whether to grant relief pursuant to § 3582(c), courts are instructed to


                                                 5
        Case 1:17-cr-00297-ER Document 128 Filed 07/22/20 Page 6 of 6




consider “the factors set forth in section 3553(a) to the extent that they are applicable.”
18 U.S.C. § 3582(c)(1)(A). Here, “the nature and circumstances of the oﬀense,” are
undoubtedly serious. 18 U.S.C. § 3553(a)(1). A sentence reduction at this point would
fail both to reﬂect the “seriousness of the oﬀense” and to aﬀord “adequate deterrence.”
See 18 U.S.C. § 3553 (a)(2). Indeed, Yancey has served just over three years of a ten-
year sentence. More importantly, the Court cannot ﬁnd that Yancey’s release would not
pose a danger to the community. Since 1991, Yancey has committed numerous crimes,
been incarcerated for lengthy periods of time, and has continued to involve himself in
criminal activity. ae instant oﬀence, for example, was committed while Yancey was on
federal supervised release. aough the Court appreciates Yancey’s stated commitment at
sentencing to avoiding future criminal activity, in this case, it cannot take Yancey at his

word.
IV.      CONCLUSION
         For the foregoing reasons, Yancey’s motion is DENIED. ae Clerk of Court is
respectfully directed to terminate the motion, Doc. 123.


         SO ORDERED.


Dated:    July 22, 2020
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.




                                              6
